Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 11, 1994, convicting defendant, after a jury trial, of two counts of bribery in the third degree and sentencing him to two concurrent terms of 2 to 6 years, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant CPL 460.50 (5).
There was sufficient evidence presented at trial to support the jury’s conclusion that defendant, a former employee of the New York City Department of Housing Preservation and Development, entered into an agreement with a fellow employee whereby that employee would leak confidential bid information to two contractors, in return for a share of the bribe money the defendant would collect from those contractors.
The court properly balanced the probative value of evidence against its potential prejudice to defendant (People v Alvino, 71 NY2d 233, 242) and, after extensive redaction, permitted the People to introduce only that evidence that was critical to establish the elements of the crimes charged.
Although defendant was acquitted at an earlier trial of the receipt of bribes from contractors, that conduct did not constitute "the same act or criminal transaction” (CPL 40.20 [2]) as *353the act of offering bribes to a public servant. Thus, defendant’s conviction was not barred by double jeopardy prohibitions.
We decline to reduce defendant’s sentence in the interest of justice. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.